Title: From Benjamin Franklin to Mary Hewson, 29 April 1784
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson



Dear Friend,
Passy, April 29. 1784

I receiv’d yours of the 2d Inst. dated at Blackfriars. I had but just receiv’d the Wheels you mention. The Ice had prevented their coming up the River. I shall write to Mr Viney as soon as I can. In the mean time please to acquaint him that they came to hand well and that I like them.— I enclose a Specimen of a new Work by the Author of L’Ami des Enfans, which I shall continue to send if you like it. I have now only time to add what is indeed needless to add, that I am as ever Yours most affectionately

B Franklin
Mrs Hewson

